AFH Acquisition IX, Inc. 10-K/A EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K/A Amendment No. 1 of AFH Acquisition IX, Inc, of our report dated January 31, 2011 on our audit of the financial statements of AFH Acquisition IX, Inc as of October31, 2010 and 2009, and the related statements of operations, stockholder’s deficit and cash flows for each of the years in the two year period ended October31, 2010, and from the date of inception (October 18, 2007) through October 31, 2010. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York April 25, 2011
